UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4332



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONNELL PIERCE, a/k/a Nut,

                                              Defendant - Appellant.



                             No. 04-4333



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WARREN BLOUNT,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-03-04)


Submitted:   July 31, 2006                 Decided:   August 25, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.
Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


G. Arthur Robbins, CHESAPEAKE MERIDIAN, Annapolis, Maryland, Gary
A. Ticknor, LAW OFFICE OF GARY A. TICKNOR, Elkridge, Maryland, for
Appellants. Rod J. Rosenstein, United States Attorney, Craig M.
Wolff, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Warren      Blount   and     Donnell      Pierce   were      convicted     of

conspiracy     to     possess      with    intent       to   distribute      heroin     and

possession with intent to distribute heroin.                           The Appellants

challenge     their    convictions         and    sentences.         We    affirm      their

convictions,        and     vacate        and    remand      their     sentences         for

resentencing.

              Prior to the jury’s deliberations, Defendants requested

that the court define reasonable doubt for the jury using a

standard    jury      instruction.          The    court      denied      the   requested

instruction based on this court’s precedent.                         The jury did not

request a supplemental instruction on reasonable doubt.

              The trial court’s failure to define “reasonable doubt”

cannot   be    considered       error.           This   court    has      expressed     its

disapproval     of     attempts      by    trial    courts      to   define      the   term

“reasonable doubt”, see United States v. Najjar, 300 F.3d 466, 486

(4th Cir. 2002); United States v. Oriakhi, 57 F.3d 1290, 1300 (4th

Cir. 1995), and held “that efforts to define reasonable doubt are

likely to confuse rather than clarify the concept . . . .”                          United

States v. Williams, 152 F.3d 294, 298 (4th Cir. 1998).                          This court

has further stated that it is “convinced ‘that the term reasonable

doubt has a self-evident meaning comprehensible to the lay juror

which judicial efforts to define generally do more to obscure than

to illuminate.’”          United States v. Walton, 207 F.3d 694, 698 (4th


                                           - 3 -
Cir. 2000) (quoting United States v. Headspeth, 852 F.2d 753, 755

(4th Cir. 1988)).    We therefore find no error in the convictions.

            Appellants also challenge their sentences alleging Sixth

Amendment error.    They were sentenced on May 6, 2004, prior to the

Supreme Court’s decisions in Blakely v. Washington, 542 U.S. 296

(2004), and United States v. Booker, 543 U.S. 220 (2005).        Instead

of imposing a mandatory life sentence under the original sentencing

guidelines calculation, the district court departed four offense

levels downward bringing the sentencing guidelines range to 360

months to life imprisonment.         Pierce and Blount each received a

total sentence of 360 months of imprisonment.

            According   to   their     verdict,   the   jury   found   an

attributable drug amount of one kilogram of heroin.        The district

court determined that at the least the Defendants were responsible

for thirty kilograms of heroin, resulting in a base offense level

of 38.      Blount received an enhancement for being a leader or

organizer of the conspiracy.      Pierce received an enhancement for

being a manager or supervisor in the organization.        Both received

enhancements for the conspiracy involving more than five people,

using minors to assist in the drug trafficking, and possession of

firearms.    Pierce had a total offense level of 45, with a criminal

history category of II.      Blount had a total offense level of 46,

with a criminal history category of I.       Both guideline ranges were




                                 - 4 -
life imprisonment.      Pierce’s unenhanced guideline range would be

135-168 months. Blount’s unenhanced range would be 121-151 months.

            At   sentencing,    the     district   court    recognized   that

application of the Sentencing Guidelines produced a term of life

imprisonment.       However, the court granted a downward departure

based upon the scale and seriousness of the offense and found that

the offenses were no more serious than that of an offense four

offense levels lower.         Therefore, the court found a sentencing

range of 360 months to life imprisonment and imposed 360 month

sentences for each defendant.

            After   Booker,    courts    must   calculate   the   appropriate

guideline range, consider the range in conjunction with other

relevant factors under the guidelines and 18 U.S.C.A. § 3553(a),

and impose a sentence.         If a district court imposes a sentence

outside the guideline range, the court must state its reasons for

doing so.    Hughes, 401 F.3d at 546.         This remedial scheme applies

to any sentence imposed under the mandatory guidelines, regardless

of whether the sentence violates the Sixth Amendment.             Id. at 547

(citing Booker, 543 U.S. at 267 (Breyer, J., opinion of the

Court)).

            Here, the district court sentenced Appellants under the

mandatory federal sentencing guidelines in effect at the time and

established a total offense level by determining additional drug

quantity attributable to the Defendants, and enhancements for role


                                      - 5 -
in the offense, that were not found by a jury or admitted conduct.

The resulting guideline ranges, even after the downward departure,

exceeded those authorized by the admitted conduct.               Thus, the

sentences,   based   on   facts   found   by   the    district   court   at

sentencing, violate the Sixth Amendment.

          We therefore affirm the Appellants’ convictions, vacate

the sentences, and remand for resentencing.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                     AFFIRMED IN PART;
                                          VACATED AND REMANDED IN PART




                                  - 6 -